FILED
                           NOT FOR PUBLICATION
                                                                           OCT 22 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


IVAN KILGORE,                                    No. 14-16023

              Plaintiff - Appellant,             D.C. No. 2:07-cv-02485-TLN-
                                                 KJN
  v.

KAREN KELLY; JAGDEEP BAL;                        MEMORANDUM*
JAMES R. WEDELL; GABRIEL S.
BORGES; MARCUS WINTON; GLORIA
FORSHAY; NANCY DUNN; GREGORY
HAMPTON,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                           Submitted October 13, 2015**
                             San Francisco, California

Before: THOMAS, Chief Judge and HAWKINS and McKEOWN, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          1
      Ivan Kilgore, a California state prisoner, appeals pro se from the district

court’s order granting summary judgment in his 42 U.S.C. § 1983 action. Kilgore

alleged that eight named defendants were deliberately indifferent to his serious

medical needs in violation of the Eighth Amendment. We have jurisdiction under

28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056

(9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Kilgore did

not raise a genuine issue of material fact as to whether any of the defendants were

deliberately indifferent in treating an inverted papilloma in his right nostril. See id.

at 1058 (prison officials act with deliberate indifference only if they know of and

disregard an excessive risk to a prisoner’s health). Although Kilgore disagreed

with the length and course of treatment prescribed by his doctors, a difference of

opinion about treatment options does not amount to an Eighth Amendment

violation. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996). Notably,

Kilgore’s prison doctors referred him to ear-and-throat specialists at the University

of California – Davis. Any delay in treatment was not caused by deliberate

indifference but was due at least in part to the hospital’s internal scheduling

practices. Kilgore continued to meet regularly with prison doctors throughout the

time period at issue.

                                           2
      The district court properly granted summary judgment on Kilgore’s other

claims, as well. Kilgore raised no genuine issue of material fact as to whether

defendant Kelly either knew of a constitutional violation and failed to prevent it,

see Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989), or implemented a policy

that was “the moving force” behind a constitutional violation, Hansen v. Black,

885 F.2d 642, 646 (9th Cir. 1989) (quoting Thompkins v. Belt, 828 F.2d 298, 304

(5th Cir. 1987)). Nor did Kilgore raise a genuine issue of material fact as to

whether other prison officials acted with deliberate indifference when they

administered Kilgore’s post-surgery prescriptions and pain medications. See

Toguchi, 391 F.3d at 1057.

      We deny Winton’s motion to strike Kilgore’s reply as untimely. We deny

Kilgore’s request for appointment of counsel and a medical expert. See, e.g.,

Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting forth “exceptional

circumstances” requirement for appointment of counsel). We are unpersuaded by

Kilgore’s remaining contentions.

      AFFIRMED.




                                          3